DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 15/988,315 (reference application. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the examined claim 1 would have been obvious over the reference claim 1.
Regarding claim 1, Application ‘315 claims a device adapted to be attached to a body of a person or animal (see reference claim 1), the device comprising a plurality of single wall nanotube carbon fibers (a plurality of electrically conductive fibers in reference claim 1), and a processing device (circuitry adapted to receive the electrical neural signals from the plurality of fibers and to process the electrical neural signals to form digital data representing the neural signals, and circuitry adapted to transmit electrical neural signals in reference claim 1).

This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6, 14-15, and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites the limitation “wherein the optical fibers are coated with single walled carbon nanotubes which adapt the optical fibers to receive electrical signals from the living tissue.” However, there is no support in the specification to provide different single walled carbon nanotubes to the optical fibers than the carbon nanotubes claimed in claim 1. Therefore, this constitutes new matter.
Claim 6 is rejected as being dependent on rejected claim 5.
Claim 14 recites the limitation “wherein the optical fibers are coated with single walled carbon nanotubes which adapt the optical fibers to receive electrical signals from the living tissue.” However, there is no support in the specification to provide different single walled carbon nanotubes to the optical fibers than the carbon nanotubes claimed in claim 1. Therefore, this constitutes new matter.
Claim 15 is rejected as being dependent on rejected claim 14.
Claim 22 recites the limitation “wherein the optical fibers are coated with single walled carbon nanotubes which adapt the optical fibers to receive electrical signals from the brain tissue.” However, there is no support in the specification to provide different single walled carbon nanotubes to the optical fibers than the carbon nanotubes claimed in claim 1. Therefore, this constitutes new matter.
Claim 23 is rejected as being dependent on rejected claim 22.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, 13-19, 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the various features of the system. However, there is no recitation of how the elements of the system are related to each other. Therefore, claim 1 is indefinite due to the lack 
Claim 11 recites the various features of the method. However, there is no recitation of how the elements of the system in the method are related to each other. Therefore, claim 11 is indefinite due to the lack of structural relationship between the different elements. Examiner suggests amending the claims to recite the structural relationship between the different elements of the system. 
Claim 19 recites the various features of the computer program product. However, there is no recitation of how the elements of the system are related to each other. Therefore, claim 19 is indefinite due to the lack of structural relationship between the different elements. Examiner suggests amending the claims to recite the structural relationship between the different elements of the system. 
Claim 5 recites the limitation “single walled carbon nanotubes,” but it is unclear if this is the single walled carbon nanotubes claimed in claim 1, or different single walled carbon nanotubes.
Claim 14 recites the limitation “single walled carbon nanotubes,” but it is unclear if this is the single walled carbon nanotubes claimed in claim 11, or different single walled carbon nanotubes.
Claim 22 recites the limitation “single walled carbon nanotubes,” but it is unclear if this is the single walled carbon nanotubes claimed in claim 19, or different single walled carbon nanotubes.
All other claims mentioned are rejected are being dependent on a rejected claim. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 10-11, 13, 18-19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Howard, (US 20130338526) in view of Webster et al., (US 20070038307; hereinafter Webster) and Fowler et al., (US 20090182391; hereinafter Fowler).
Regarding claim 1, Howard discloses (Figures 1-3) a system for interacting with living tissue comprising: a device (sensors) adapted to be attached to a body of a person or animal, adapted to transcribe signals from the living tissue, and adapted to transmit the transcribed signals; a processing device (analyzer) adapted to receive the transcribed signals, process the transcribed signals, and transmit the processed transcribed signals; and a computer system (database) adapted to receive the processed transcribed signals, store and further process the processed transcribed signals, and store other data related to the person or animal ([0103]-[0107]). Howard further discloses (Figures 1-3) a processor (Interface 1) adapted to receive collected electrical signals and 
However, Webster teaches a neural implant comprising functionalized nanotube carbon fibers ([0007]-[0008]) and it is known in the art that carbon nanotubes may be functionalized as sensors adapted to receive electrical signals from tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensors disclosed by Howard with the nanotube carbon fiber sensors taught by Webster because both sensors perform the same function of receiving electrical signals from the living tissue, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B). Furthermore, since single walled nanotube carbon fibers are just a type of nanotube carbon fiber and Webster teaches using nanotubes carbon fibers, the modified device may include single walled nanotube carbon fiber.
Howard/Webster fails to teach that at least some of the single wall nanotube carbon fibers are adapted to receive electrical signals from pyramidal layers II to VI of a brain cortex region. However, Fowler teaches a system for interacting with living tissue wherein a device is adapted to receive electrical signals from pyramidal layers within a brain cortical structure ([0060]-[0064]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howard/Webster to such that the device is adapted to receive electrical signals from pyramidal layers within a brain cortical structure, as taught by Fowler, because the modification would provide specific electrical signal measurement with a 
Regarding claim 4, Howard further discloses (Figures 1-3) that the device further comprises: a receiver (Interface 2) adapted to receive digital data representing signals to be applied to the living tissue and output control signals representing the signals to be applied to the living tissue; a plurality of light sources (implanted optical probes) adapted to receive the control signals and output optical signals representing the control signals; and a plurality of optical fibers adapted to apply the optical signals to the living tissue ([0103]-[0107]: implanted optical probes would include light sources, and optical fibers to apply optical signals to tissue).
Regarding claim 10, Howard further discloses (Figures 1-3) that the device is further adapted to be implanted within the body of the person or animal ([0105]: the effectors of the device may be optical probes implanted within the body); and the transcribed signals comprise neural signals from living brain or other neural tissue ([0103]-[0107]).
Regarding claim 11, Howard discloses (Figures 1-3) a method for interacting with living tissue comprising: attaching a device (sensors) to a body of a person or animal, the device comprising plurality of sensors in contact with the living tissue; receiving by the sensors signals from the living tissue; processing the received signals by the device; and transmitting the processed signals using the analyzer ([0103]-[0107]). Howard fails to disclose that the device comprises: a plurality of single walled nanotube carbon fibers, each single walled nanotube carbon fiber adapted to receive electrical signals from the living tissue.

Howard/Webster fails to teach that at least some of the single wall nanotube carbon fibers are adapted to receive electrical signals from pyramidal layers II to VI of a brain cortex region. However, Fowler teaches a system for interacting with living tissue wherein a device is adapted to receive electrical signals from pyramidal layers within a brain cortical structure ([0060]-[0064]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howard/Webster to such that the device is adapted to receive electrical signals from pyramidal layers within a brain cortical structure, as taught by Fowler, because the modification would provide specific electrical signal measurement with a desired brain cortical structure as desired for treatment (Fowler; [0060]). Furthermore, since pyramidal layers II to VI are just specific layers within the general pyramidal layers of a brain cortex region taught by Fowler, it would have been obvious to one of ordinary skill in the art to configure the device (specifically at least some single wall nanotube carbon fibers) to receive electrical signals from pyramidal layers II to VI of a brain cortex region.
Regarding claim 13, Howard further discloses receiving digital data representing signals to be applied to the living tissue and outputting control signals representing the signals to be applied to the living tissue; receiving, at a plurality of light sources (implanted optical probes), the control signals and outputting optical signals representing the control signals; and applying the optical signals to the living tissue with a plurality of optical fibers ([0103]-[0107]: implanted optical probes would include light sources, and optical fibers to apply optical signals to tissue).
Regarding claim 18, Howard further discloses (Figures 1-3) that the device is implanted within the body of the person or animal ([0105]: the effectors of the device may be optical probes implanted within the body); and the received signals comprise neural signals from living brain or other neural tissue ([0103]-[0107]).
Regarding claims 19-20, Howard discloses (Figures 1-3) a computer program product (running the analyzer) for controlling interaction with living tissue, the computer program product comprising a non-transitory computer readable storage (database) having program instructions embodied therewith, the program instructions executable by a processor (analyzer), to cause the processor to perform a method comprising: receiving neural signals at a device (sensors) attached to a body of a person or animal; processing the received signals by the device; and transmitting the processed signals ([0103]-[0110]). Howard fails to disclose that the signals are received from the living tissue using a plurality of single wall nanotube carbon fibers coupled to the device attached to the body of the person, the plurality of carbon fibers in contact with the living tissue, each single wall nanotube carbon fiber adapted to receive electrical signals from the living tissue. However, Webster teaches a neural implant comprising functionalized carbon nanotubes ([0007]-[0008]) and it is known in the art that carbon nanotubes may be functionalized as sensors adapted to receive electrical signals from tissue. Therefore, it would have been obvious to one of ordinary 
Howard/Webster fails to teach that at least some of the single wall nanotube carbon fibers are adapted to receive electrical signals from pyramidal layers II to VI of a brain cortex region. However, Fowler teaches a system for interacting with living tissue wherein a device is adapted to receive electrical signals from pyramidal layers within a brain cortical structure ([0060]-[0064]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howard/Webster to such that the device is adapted to receive electrical signals from pyramidal layers within a brain cortical structure, as taught by Fowler, because the modification would provide specific electrical signal measurement with a desired brain cortical structure as desired for treatment (Fowler; [0060]). Furthermore, since pyramidal layers II to VI are just specific layers within the general pyramidal layers of a brain cortex region taught by Fowler, it would have been obvious to one of ordinary skill in the art to configure the device (specifically at least some single wall nanotube carbon fibers) to receive electrical signals from pyramidal layers II to VI of a brain cortex region.
Regarding claim 21, Howard further discloses (Figures 1-3) receiving, at the device, digital data representing signals to be applied to the living tissue and outputting control signals representing the signals to be applied to the living tissue to a plurality of light sources (implanted optical probes) at the implanted device; receiving, at the plurality of light sources, the control signals and outputting optical signals representing the control signals to a plurality of optical fibers at the device; and applying the optical signals to the living tissue with a plurality of optical fibers ([0103]-[0110]: implanted optical probes would include light sources, and optical fibers to apply optical signals to tissue).
Regarding claim 26, Howard further discloses (Figures 1-3) that the device is implanted within the body of the person or animal ([0105]: the effectors of the device may be optical probes implanted within the body); and the received signals comprise neural signals from living brain or other neural tissue ([0103]-[0107]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Webster and Fowler, as applied to claim 4 above, and further in view of Towne et al., (US 20160030765; hereinafter Towne).
Regarding claim 7, Howard in view of Webster and Fowler teaches the system of claim 4, but fails to teach that the light sources comprise vertical-cavity surface- emitting laser devices. However, Towne teaches a therapy system wherein the light sources comprise vertical-cavity surface- emitting laser devices ([0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howard in view of Webster and Fowler to substitute the light sources disclosed by Howard with the vertical-cavity surface- emitting laser device taught by Towne because both elements perform the same function of .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Webster and Fowler, as applied to claim 1 above, and further in view of Nurmikko et al., (US 20140094674; hereinafter Nurmikko).
Regarding claim 8, Howard in view of Webster and Fowler teaches the system of claim 1, but fails to disclose that the transmitter comprises a wireless transmitter. However, Nurmikko discloses an implantable neural device in which the transmitter is a wireless transmitter ([0060], [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howard in view of Webster and Fowler such that the transmitter comprises a wireless transmitter, as taught by Nurmikko, because the modification would eliminate the need for any physical means of transmission and reduce the bulk of the device, making it easier to use. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Webster and Fowler, as applied to claim 1 above, and further in view of Towne.
Regarding claim 9, Howard in view of Webster and Fowler teaches the system of claim 1, but fails to disclose that the device further comprises an inductively-recharged power source. However, Towne teaches a therapy device in which the power source is inductively-recharged ([0179]). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to substitute the power source disclosed by Howard with the inductively-recharged power source taught by Towne because both elements perform the same function of providing power to the device, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Webster and Fowler, as applied to claim 13 above, and further in view of Towne.
Regarding claim 16, Howard in view of Webster and Fowler teaches the method of claim 13, but fails to teach that the light sources comprise vertical-cavity surface- emitting laser devices. However, Towne teaches a therapy system wherein the light sources comprise vertical-cavity surface- emitting laser devices ([0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howard in view of Webster and Fowler to substitute the light sources disclosed by Howard with the vertical-cavity surface- emitting laser device taught by Towne because both elements perform the same function of providing light for treatment, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Webster and Fowler, as applied to claim 11 above, and further in view of Nurmikko.
Regarding claim 17, Howard in view of Webster and Fowler teaches the method of claim 11, but fails to disclose that the processed neural signals are transmitting using a wireless transmitter. However, Nurmikko discloses an implantable neural device in which the transmitter is a wireless transmitter ([0060], [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howard in view of Webster and Fowler such that the processed neural signals are transmitting using a wireless transmitter, as taught by Nurmikko, because the modification would eliminate the need for any physical means of transmission and reduce the bulk of the device, making it easier to use. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Webster and Fowler, as applied to claim 21 above, and further in view of Towne et al., (US 20160030765; hereinafter Towne).
Regarding claim 24, Howard in view of Webster and Fowler teaches the computer program product of claim 21, but fails to teach that the light sources comprise vertical-cavity surface- emitting laser devices. However, Towne teaches a therapy system wherein the light sources comprise vertical-cavity surface- emitting laser devices ([0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howard in view of Webster and Fowler to substitute the light sources disclosed by Howard with the vertical-cavity surface- emitting laser device taught by Towne because both elements perform the same function of providing light for treatment, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Webster and Fowler, as applied to claim 19 above, and further in view of Nurmikko.
Regarding claim 25, Howard in view of Webster and Fowler teaches the computer program product of claim 19, but fails to disclose that the processed neural signals are transmitting using a wireless transmitter. However, Nurmikko discloses an implantable neural device in which the transmitter is a wireless transmitter ([0060], [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howard in view of Webster and Fowler such that the processed neural signals are transmitting using a wireless transmitter, as taught by Nurmikko, because the modification would eliminate the need for any physical means of transmission and reduce the bulk of the device, making it easier to use. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Webster and Fowler, as applied to claim 1 above, and further in view of Kaplan et al., (US 20150202351; hereinafter Kaplan).
Regarding claim 27, Howard in view of Webster and Fowler teaches the system of claim 1, but fails to teach a gel or flesh membrane surrounding the plurality of single wall nanotube carbon fibers, wherein the gel or flesh membrane adapted to slowly dissolve when implanted, exposing the single wall nanotube carbon fibers to a cellular environment. However, Kaplan teaches a system for interacting with living tissue including a gel membrane surrounding the system, wherein the gel membrane adapted to slowly dissolve when implanted, exposing the system to a cellular environment ([0053]-[0054], [0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howard/Webster/Fowler to include a gel membrane, as taught by Kaplan, because the modification would minimize bio-fouling (Kaplan; [0057]).
Allowable Subject Matter
Claims 5-6, 14-15, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: During the search of the prior arts, Howard, Webster, and Fowler were found to be pertinent to the claimed invention. In view of Applicant’s amendments and arguments filed December 8, 2020, it is Examiner’s position that Howard, Webster, and Fowler fail to disclose, teach, or suggest the claimed invention. 
Specifically, Howard in view of Webster and Fowler teach independent claims 1, 11, and 19, as explained in the rejections above. However, while Howard/Webster/Fowler teaches single 
Response to Arguments
Applicant’s arguments filed 12/08/2020, regarding the newly amended claim limitations, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references Fowler, which teaches a device adapted to receive electrical signals from pyramidal layers within a brain cortical structure, and Kaplan, which teaches a gel membrane surrounding a system, wherein the gel membrane adapted to slowly dissolve when implanted, exposing the system to a cellular environment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794